Citation Nr: 0828842	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  95-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to August 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The Board deferred a decision on this claim in June 
2007.


FINDINGS OF FACT

Resolving all doubt in favor of the veteran, her service-
connected disabilities, including a total abdominal 
hysterectomy with left salpingo-oophorectomy (hysterectomy), 
rated 50 percent disabling; residuals of a cervical spine 
injury (cervical spine disability), rated 30 percent 
disabling; hepatitis B, rated 10 percent disabling; and 
depression, rated 10 percent disabling; render the veteran 
unemployable.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability are met.  38 U.S.C.A. § 1155 (West 
2002), 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she is entitled to TDIU.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Here, the Board 
is granting the veteran's appeal for TDIU.  Thus, no further 
discussion of the VCAA is required.

Appeal for TDIU

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's reports of VA examinations.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows or fails to show on 
each of his claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-49 (2001) (a discussion of all evidence by the Board is 
not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Total disability ratings for compensation purposes may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (2007).

The veteran's hysterectomy is rated 50 percent disabling.  In 
addition, her cervical spine disability is rated 30 percent 
disabling, hepatitis is rated 10 percent disabling, and 
depression is rated 10 percent disabling.  The veteran's 
combined rating for all her service-connected disabilities is 
70 percent.  Therefore, the veteran is eligible for an 
individual unemployability rating if she is unable to secure 
or follow a substantially gainful occupation as a result of 
her service-connected disabilities.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the 
United States Court of Appeals of Veterans Claims (Court) 
held that the central inquiry in determining whether a 
veteran is entitled to a total rating based on individual 
unemployability is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993) 
the Court went on to say that while a veteran could undertake 
employment despite his service-connected disabilities, he was 
unable to secure employment because of his physical 
disabilities.  Thus, the Court found the veteran 
unemployable.

The veteran's symptoms are consistent with those that would 
preclude gainful employment for someone with her education 
and work experience. The veteran's entire work history 
involves performing physical labor.  The veteran last worked 
in 1997 for a vegetable company, but had to quit due to 
problems with her neck and back.  This is supported by a 
letter from her former employer which stated that her 
physical disabilities made it impossible for her to perform 
the lifting and bending involved in her job.  She has not 
worked since 1997.  The veteran has a long history of neck 
pain which is only temporarily relieved during therapy.

The veteran's medical history also suggests symptoms of 
depression which would interfere with the veteran's ability 
to maintain gainful employment.  The veteran was granted 
service connection for depression in December 2007, based in 
part on a June 2007 VA examination which noted that the 
veteran's mental disability decreased her ability to 
efficiently perform occupational tasks during periods of 
stress.  The examiner noted that she was very angry and had a 
very bad temper.  She was depressed, avoided interacting with 
people, and had no motivation to be involved in any 
activities.  She told the examiner that she carried a handgun 
with her and would not hesitate to use it.  Certainly, these 
symptoms interfere with the veteran's ability to perform any 
job, even those which would involve minimal interaction with 
others.

In this case, there is evidence that the veteran is 
unemployable due primarily to her service-connected 
disabilities.  The Board finds that the veteran is rendered 
unemployable by her service-connected disabilities, 
particularly her cervical spine disability and her 
depression.  The cervical spine disability makes it 
physically difficult, if not impossible, for her to perform 
the tasks involved in a job which she could be reasonably 
expected to obtain.  The mental disability, particularly the 
fact that it renders her extremely angry and volatile, 
seriously hinders the veteran's ability to maintain 
appropriate behavior and relationships at work.

The Board also notes that the veteran's non-service-connected 
back disorder impacts her ability to perform the physical 
labor required in the jobs for which she would be qualified.  
In September 2005, the veteran was admitted into domiciliary 
residence prior to receipt of physical therapy.  On 
discharge, an examiner noted that she could not work due to 
the "severity, complexity, and chronicity of her 
conditions."  While it is unclear whether the examiner is 
referring to service-connected or non-service-connected 
disability, it is clear that the totality of the veteran's 
disabilities do render the unemployable and can be properly 
considered.  See Hodges, supra.

Therefore, considering the current severity of the veteran's 
service-connected disabilities, considering that the veteran 
currently has a combined rating of 70 percent, and resolving 
all doubt in the veteran's favor, the Board finds that 
entitlement to individual unemployability is warranted.


ORDER

The appeal for a total rating based on individual 
unemployability is granted, subject to the regulations 
governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


